DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species I (Fig. 1-2B) in the reply filed on 10/27/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 2, 4, 11, 15, 17, 18, and 20 were withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant withdrew claims 4, 11, and 15 in their response filed 10/27/2020. However, the Examiner has further withdrawn claims 2, 17, and 20 as being not shown in the elected Species (Fig. 1-2B). Claim 2 includes a limitation drawn to the first vessel having a first control valve disposed thereon – which is not shown in Fig. 1-2B (may be shown in Fig. 3). Claims 17 and 20 include limitations drawn to a tank having 3 to 6 shells – Fig. 1-3B only show 4 shells, not 5-6 shells. As such, claims 1, 3, 5-10, 12-14, 16, and 19 have been examined further below.

Specification
The disclosure is objected to because of the following informalities: Throughout the specification (i.e. see Paragraph [0063]) the Applicant makes reference to Fig. 2, however there is no Fig. 2. Applicant has Fig. 2A and Fig. 2B, but no Fig. 2.  
Appropriate correction is required.

Claim Objections
Claim 3 is objected to because of the following informalities:  the claim currently states “The tank of claim 1, further comprising: a fourth vessel, including a first wall and a fourth internal cavity…”. The Examiner believes the claim is supposed to state “The tank of claim 1, further comprising: a fourth vessel, including a [[first]] fourth wall and a fourth internal cavity…”   Appropriate correction is required.
Claim 13 is objected to because of the following informality: the claim currently states “… the walls of have a variance of no more than 5% in thickness.” The Examiner believes the claim is intended to state “…the walls of the vessels have a variance of no more than 5% in thickness.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 3 recites the limitation "a fourth control valve" in line 3.  There is insufficient antecedent basis for this limitation in the claim seeing as there are not first, second, and third control valves previously claimed.
Claim 3 recites the limitation "a third pressure difference between the third and fourth internal cavities" in line 3.  There is insufficient antecedent basis for this limitation in the claim seeing as there are not first and second pressure differences previously claimed.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 states that the thickness of the walls of the vessels are substantially the same thickness. .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 9, 14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hill (US 339885).
Regarding Claim 1

	Hill teaches a storage tank (below – Fig. 1), comprising: a first vessel (C), including a first wall and a first internal cavity; a second vessel (B), including a second wall and a second internal cavity, the second vessel being secured inside the first internal cavity; and a third vessel (A), including a third wall and a third internal cavity, the third vessel being secured inside the second internal cavity, wherein the first vessel is configured to contain a first fluid with a first 

    PNG
    media_image1.png
    285
    808
    media_image1.png
    Greyscale



Regarding Claim 8

	Hill teaches the vessels each have a cylindrical or capsule geometry, as can be seen in Fig. 1 above.

Regarding Claim 9

	Hill teaches the vessels are co-axially centered, as can be seen in Fig. 1 above.

Regarding Claim 14

	Hill teaches the material of the walls is the same and comprises a metal (Pg. 2, Ln. 17-22).

Regarding Claim 16

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5-7, 10, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill as applied to claim 1 above.
Regarding Claim 3

	Hill teaches all the limitations of claim 1 as shown above. Hill further teaches the tank being capable of comprising a fourth vessel, including a fourth wall and a fourth internal cavity, wherein the fourth vessel being secured inside the third internal cavity; and optionally, a fourth control valve disposed on the fourth vessel to regulate a third pressure difference between the third and the fourth internal cavities (Pg. 1, Ln. 55-63 and 79-104). 
Hill does not specifically teach the fourth vessel is configured to contain a fourth fluid with a fourth pressure of up to 4X.  
	 However, based on the pressures taught in the first, second, and third vessels of Hill being X, 2X, and 3X, respectively, it would appear obvious to one of ordinary skill in the art that a proposed fourth inner vessel would contain a fourth fluid with a fourth pressure of 4X. As such, the claim that the tank has a fourth vessel containing a fourth fluid with a fourth pressure of up to 4X does not provide patentable distinction over the prior art of record.

Regarding Claim 5

	Hill teaches all the limitations of claim 1 as shown above. Hill further appears to teach a volume of an innermost vessel (A) is 50% to 90% relative to the volume of the first vessel (C), as can be seen in Fig. 1 above. While Hill does not expressly teach the volume of the innermost vessel (A) being 50% to 90% relative to the volume of the first vessel (C), at the time of filing, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have the volume of the innermost vessel being 50% to 90% relative to the volume of the first vessel, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  MPEP § 2144.04.

Regarding Claims 6 and 7

	Hill teaches all the limitations of claim 1 as shown above. Hill teaches the vessels may have a few different geometries (See Fig. 2 and 3). However, Hill does not teach the vessels each have a spherical geometry.  
	At the time of filing, it would have been an obvious matter of design choice to a person of ordinary skill in the art for the vessels to each have a spherical geometry, as the spherical geometry of the vessels appears to be a functional equivalent of the capsule shaped geometry shown by Hill in Fig. 1.  Applicant has not disclosed that the vessels each having a spherical geometry provides an advantage, is used for a particular purpose or solves a stated problem.  As such, the claim of the vessels each having a spherical geometry does not provide patentable distinction over the prior art of record.


Regarding Claim 10

	Hill teaches all the limitations of claim 1 as shown above. Hill further teaches each vessel may be independently charged with air or gas (Pg. 1, Ln. 93-104). While Hill does not specifically claim at least one of the fluids comprises a different substance, it would appear obvious to one of ordinary skill in the art that if the vessels are being independently charged, the contents of the vessels would also be able to be independent from one another, thus allowing at least one of the fluids to comprise a different substance. As such, the claim that at least one of the fluids comprises a different substance does not provide patentable distinction over the prior art of record.

Regarding Claim 12

Hill discloses the claimed invention except for a thickness of the third wall is greater than a thickness of the first wall.  At the time of filing, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have the thickness of the third wall be greater than a thickness of the first wall, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  MPEP § 2144.04.
Applicant has not disclosed that the third wall having a greater thickness than the first wall provides an advantage, is used for a particular purpose or solves a stated problem.  As such, 

Regarding Claim 13

	Hill teaches all the limitations of claim 1 as shown above.  As shown above in Fig. 1, Hill appears to teach the walls of the vessels having substantially the same thickness. However, Hill does not specifically teach the walls of the vessels have a variance of no more than 5% in thickness.  
	At the time of filing, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have the walls of the vessels having a variance of no more than 5% in thickness in order to maintain the substantial uniformity shown in the figures.  Applicant has not disclosed that the walls of the vessels having a variance of no more than 5% in thickness provides an advantage, is used for a particular purpose or solves a stated problem.  As such, the claim of the walls of the vessels having a variance of no more than 5% in thickness does not provide patentable distinction over the prior art of record.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill (US 339885).
Regarding Claim 19

	Hill teaches a multi-shell tank (Fig. 1) comprising a first wall (shown at C), a second wall (shown at B), and an inner wall (shown at A), such that the first wall encompasses the second wall, and the second wall encompasses the inner wall, each wall having the same or greater thickness relative to an adjacent outer wall (Pg. 1, Ln. 55-63 and 79-92).

	Hill does not teach a specific method of “making a storage tank” comprising all the physical limitations claimed above. However, the methods of “forming” a multi-shell tank and “adjusting” a wall are well known in the art. Based on the fact that Hill teaches a final product that meets all the structural limitations of the claim, it would appear obvious to one of ordinary skill in the art that the final product would be made by “forming” the tank and “adjusting” the inner wall as these “processes” are fairly generic. As such, the claimed method of making the storage tank does not provide patentable distinction over the prior art of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER CASTRIOTTA whose telephone number is (571)270-5279.  The examiner can normally be reached on Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER CASTRIOTTA/Examiner, Art Unit 3733                                                                                                                                                                                                        

/JAMES N SMALLEY/Examiner, Art Unit 3733